United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-3612
                                ___________

Lucius R. Allen,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
Karen Jussila; Jessica Simms; Dr.      *
Michael Koeplin; John Agrimson;        * [UNPUBLISHED]
Kathy Reid; Dr. Stephen Craane;        *
B. J. Helmaniak; Barb Nelson; Ofc.     *
Tagawa; Ofc. Teresa Jonk; Nanette      *
Larson; Mark Thielen, Assistant        *
Warden; Dr. Joshua B. Colton,          *
                                       *
             Appellees,                *
                                       *
Judy Ellerbusch, Registered Nurse,     *
                                       *
             Defendant.                *
                                  ___________

                          Submitted: September 20, 2011
                             Filed: September 23, 2011
                              ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
      Federal inmate Lucius R. Allen appeals following the district court’s1 adverse
grant of summary judgment on his remaining claims in his civil rights suit. Upon de
novo review, we agree with the district court that dismissal of the claims against
Karen Jussila was required based on Allen’s failure to exhaust his administrative
remedies before he filed the instant lawsuit.2 See King v. Iowa Dep’t of Corr., 598
F.3d 1051, 1052 (8th Cir.), cert. denied, 131 S. Ct. 499 (2010). We thus affirm, and
we deny Allen’s pending motion for appointment of counsel.
                       ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.
      2
       Allen has abandoned his claims against the other appellees. See Griffith v.
City of Des Moines, 387 F.3d 733, 739 (8th Cir. 2004).
                                        -2-